UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-21606 Tilson Investment Trust (Exact name of registrant as specified in charter) 767 Fifth Avenue, 18th Floor, New York, New York 10153 (Address of principal executive offices) (Zip code) ALPS Fund Services, Inc. 1290 Broadway, Suite 1100, Denver, Colorado 80203 (Name and address of agent for service) Registrant's telephone number, including area code:(252) 234-9000 Date of fiscal year end:October 31 Date of reporting period:July 1, 2010 – June 30, 2011 Item 1. Proxy Voting Record. Tilson Focus Fund Item Proposals Mngmt Vote Adv Vote Sponsor Issuer: Liberty Media Corporation CUSIP: 53071M302 Ticker: LCAPA Meeting Date: 5/23/2011 1 Proposal to redeem all of the outstanding shares of Series A Liberty Capital common stock and Series B common stock for all of the outstanding shares of Liberty Splitco, Inc. Capital Tracking Stock. For For Management Issuer: Highmark 100% US Treasury Money Market CUSIP: Ticker: HMTXX Meeting Date: 10/8/2010 1 Election of Directors. For For Management 2 Approval of an amendment to the Declaration of Trust of Highmark Funds to permit liquidations of each series of the Trust with the approval of the Board of Trustees of the Trust but without obtaining shareholder approval. For For Management 3 Approval of the extending the applicability of an existing amendment to the Investment Advisory Agreement with Highmark Capital Management, Inc. to funds organized prior to March 19, 2009, which amendment gives specific authorization to HCM, with the approval of the Board, to delegate any or all of its responsibilities under the Investment Advisory Agreement. For For Management 4 Approval of the authorizing HCM, with the approval of the Board, including a majority of the trustees of the Funds who are not "interested persons" of the Funds or HCM, to enter into and materially amend sub-advisory agreements with sub advisors, without obtaining shareholder approval, all as more fully described in the proxy statement. For For Management Issuer: TravelCenters of America, LLC CUSIP: Ticker: TA Meeting Date: 5/12/2011 1 To ratify the appointment of Ernst & Young LLP as our independent registered public accounting firm for the fiscal year ending December 31, 2011. For For Management 2 To approve an amendment to the Amended and Restated 2007 Equity Compensation Plan to increase by 3,000,000 the total number of common shares available for Grant under the plan and to extend the term of the plan to May 12, 2021, or if the annual meeting is held on May 12, 2021, the tenth anniversary of the date shareholders approve the amendment. For For Management 3 To elect the nominee named in our proxy statement to our Board of Directors as the independent Director in Group 1. For For Management 4 To elect the nominee named in our proxy statement to our Board of Directors as the Managing Director in Group 1. For For Management Issuer: Whirlpool Corporation CUSIP: Ticker: WHR Meeting Date: 4/19/2011 1 Election of Directors. For For Management 2 Advisory vote on executive compensation. For For Management 3 Advisory vote on the frequency of holding an advisory vote on executive compensation. For For Management 4 Ratification of appointment of Ernst & Young LLP as Whirlpool's independent registered public accounting firm for 2011. For For Management 5 Proposal, if properly presented at the meeting, to allow stockholder action by written consent. Against Against Shareholder 6 Proposal, if properly presented at the meeting, to require stockholder approval of certain future severance agreements with senior executives. Against Against Shareholder Issuer: Anheuser Busch Inbev SA/NV CUSIP: 03524A108 Ticker: BUD Meeting Date: 4/26/2011 1 Modification of the date of the Annual Shareholders' Meeting. For For Management 2 Modification to the Articles of Association in relation to the remuneration of the executive management. For For Management 3 Modification to the Articles of Association resulting from the law on the exercise of certain rights of shareholders in listed companies. For For Management 4 Issuance of 215,000 subscription rights and capital increase under the condition precedent and to the extent of the exercise of the subcription rights. For For Management 5 Approval of the statutory annual reports. For For Management 6 Discharge to the Directors. For For Management 7 Discharge to the statutory auditor. For For Management 8 Election of Directors. For For Management 9 Remuneration policy and Remuneration report of the Company. For For Management 10 Approval of change of control provisions. For For Management 11 Filings. For For Management Issuer: Wilmington Trust Corporation CUSIP: Ticker: WL Meeting Date: 3/22/2011 1 To adopt the agreement and plan of merger, or merger agreement, dated as of October 31, 2010, by and among M&T Bank Corporation, a New York Corporation, MTB One, Inc., a Deleware Corporation and wholly owned Direct Subsidiary of M&T and Wilmington Trust Corporation, pursuant to which MTB One, Inc. will merge with and into Wilmington Trust Corporation. For For Management 2 To adjourn, postpone or continue the special meeting, if necessary, to solicit additional proxies in favor of the adoption of the merger agreement. For For Management Issuer: Capitol Federal Financial CUSIP: 14057C106 Ticker: CFFN Meeting Date: 12/15/2010 1 Adjournment of the Special Meeting, if necessary, to solicit additional proxies in the event that there are not sufficient votes at the time of meeting. For For Management 2 Approval of A. a provision in Articles of Incorporation to limit the ability of stockholders to remove Directors. B. a provision in Articles of Incorporation requiring a super-majority vote to approve certain amendments. C. a provision in Capitol Federal Financial, Inc.'s Articles of Incorporation requiring a super-majority vote of stockholders to approve stockholder proposed amendments. D. a provision in Capitol Federal Financial, Inc.'s Articles of Incorporation to limit the voting rights of shares beneficially owned in excess of 10% of outstanding voting stock. For For Management 3 Approval of the Plan of Conversion and Reorganization as described in the proxy statement/prospectus dated November 12, 2010. For For Management 4 The contribution of $40 Million in cash from the proceeds of the stock offering, the Capitol Federal Foundation, a Kansas corporation not-for-profit that is dedicated to charitable purposes within the communities in which Capitol Federal Savings Bank conducts its business. For For Management Issuer: Broadridge Financial Solutions, Inc. CUSIP: 11133T103 Ticker: BR Meeting Date: 11/17/2010 1 Election of Directors. For For Management 2 To ratify the appointment of Deloitte & Touche LLP as our independent registered public accountants for the fiscal year ending June 30, 2011. For For Management 3 To approve an amendment of the 2007 Omnibus Award Plan. For For Management Issuer: Liberty Acquisition Holdings Corp. CUSIP: 53015Y107 Ticker: LIA Meeting Date: 11/24/2010 1 Reincorporation proposal: A proposal to change Liberty's State of Incorporation from Deleware to Virginia, as further described in the proxy statement. For For Management 2 Business combination proposal: A proposal to approve a business combination by the approval and adoption of the amended and restated business combination agreement, as further described in the proxy statement. For For Management 3 The liquidation proposal: A proposal to dissolve Liberty in accordance with Deleware Law and approve the proposed plan of distribution, as further described in the proxy statement. For For Management 4 Stockholder adjournment proposal: A proposal to authorize the adjournment of th special meeting to a later date or dates, as further described in the proxy statement. For For Shareholder Issuer: Liberty Acquisition Holdings Corp. CUSIP: 53015Y107 Ticker: LIA Meeting Date: 11/24/2010 1 Warrant amendment proposal: A proposal to approve and consent to a proposal to amend certain terms of the warrant statement, as further described in the proxy statement. For For Management Issuer: Capitol Federal Financial CUSIP: 14057C106 Ticker: CFFN Meeting Date: 2/22/2011 1 Election of Directors. For For Management 2 Advisory vote on executive compensation. For For Management 3 Advisory vote on frequency of holding advisory vote on executive compensation.3 year. For For Management 4 The ratification of the appointment of Deloitte & Touche LLP as Capitol Federal Financial, Inc.'s independent auditors for the fiscal year ending September 30, 2011. For For Management Issuer: Daily Journal Corporation CUSIP: Ticker: DJCO Meeting Date: 2/2/2011 1 Election of Directors. For For Management 2 Advisory vote on approval of Exective Compensation. For For Management 3 Advisory vote on frequency of the Advisory vote on approval of Executive Compensation.3 yr. For For Management 4 Ratification of appointment of Ernst & Young LLP as the independent registered public accounting firm for fiscal year 2011. For For Management Issuer: The Coca-Cola Company CUSIP: Ticker: KO Meeting Date: 4/27/2011 1 Election of Directors. For For Management 2 Ratification of the appointment of Ernst & Young LLP as independent auditors. For For Management 3 Approval of the performance measures available under the Performance Incentive Plan of The Coca-Cola Company to preserve the tax deductibility of the awards. For For Management 4 Approval of the performance measures available under The Coca-Cola Company 1989 Restricted Stock Award Plan to preserve the tax deductibility of the awards. For For Management 5 Advisory vote on executive compensation (say on pay vote). For For Management 6 Advisory vote on the frequency of holding to say on pay vote.1 yr chosen. For For Management 7 Proposal regarding a report on Bisphenol-A. Against Against Shareholder Issuer: Origen Financial, Inc. CUSIP: 68619E208 Ticker: ORGN Meeting Date: 9/8/2010 1 Election of Directors. For For Management Issuer: Borders Group, Inc. CUSIP: Ticker: BGP Meeting Date: 9/29/2010 1 Proposal to approve the issuance of a Stock Purchase Warrant to acquire shares of the Company's common stock, including the issuance of the shares upon the exercise of the warrant. For For Management 2 A proposal to approve the grant of a consent right with respect to the terms of employment of Executive Officers of the Company. For For Management Issuer: Sears Canada, Inc. CUSIP: 81234D109 Ticker: SCC Meeting Date: 4/21/2011 1 Election of Directors. For For Management 2 In respect of the appointment of Deloitte & Touche LLP as the corporation's auditors, and authorizing the Board of Directors of the corporation to set the auditor's remuneration. For For Management 3 Confirmation of the amendment to by-law No. 1, as more fully described in the accompanying management proxy circular. For For Management Issuer: Wells Fargo and Company CUSIP: Ticker: WFC Meeting Date: 5/3/2011 1 Election of Directors. For For Management 2 Proposal to approve an advisory resolution to approve the named executives' compensation. For For Management 3 Advisory proposal on the frequency (every 1, 2 or 3 years) of future advisory votes regarding named executives' compensation. 1 yr. chosen. For For Management 4 Proposal to ratify the appointment of KPMG LLP as independent auditors for 2011. For For Management 5 Proposal regarding an amendment to the Company's By-laws to allow holders of 10% of the Company's common stock to call special meetings of stockholders. Against Against Shareholder 6 Proposal to provide to cumulative voting in contested director elections. Against Against Shareholder 7 Proposal regarding the adoption of a policy to require an independent chairman. Against Against Shareholder 8 Proposal regarding an advisory vote on director compensation. Against Against Shareholder 9 Proposal regarding an investigation and report on internal controls for mortgage servicing operators. Against Against Shareholder Issuer: Footstar, Inc. CUSIP: Ticker: FTAR Meeting Date: 6/29/2011 1 To approve a proposal to revoke the Amended plan of complete dissolution and liquidation of Footstar, Inc. For For Management 2 For approval to adjourn the special meeting to solicit additional proxies, if necessary. For For Management Issuer: Blackrock Enhanced Capital & Income Fund CUSIP: 09256A109 Ticker: CII Meeting Date: 9/2/2010 1 Election of Directors. For For Management Issuer: Capitol Federal Financial CUSIP: 14057C106 Ticker: CFFN Meeting Date: 8/24/2010 1 Approval of the plan of conversion and reorganization as described in the proxy statement/prospectus dated July 9, 2010. For For Management 2 The contribution of $40 Million in cash from proceeds of the stock offering, to the Capitol Federal Foundation, a Kansas Corporation not-for-profit that is dedicated to charitable purposes within the communities in which Capitol Federal Savings Bank conducts it business. For For Management 3 Adjournment of meeting, if necessary, to solicit additional proxies in event that there are not sufficient votes. For For Management 4 Approval of a provision in Articles of Incorporation to limit the ability of stockholders to remove Directors. For For Management 5 Approval of a provision in Articles of Incorporation requiring a super-majority vote to approve certain amendments to Articles. For For Management 6 Approval of a provision in Capitol Federal Financial, Inc.'s Articles of Incorporation requiring a super-majority vote of stockholders to approve stock-holder proposed amendments to Capitol Federal Financial, Inc's bylaws. For For Management 7 Approval of a provision in Capitol Federal Financial, Inc.'s Articles of Incorporation to limit the voting rights of shares beneficially owned in excess of 10% of outstanding voting stock. For For Management Issuer: Tucows, Inc. CUSIP: Ticker: TCX Meeting Date: 9/7/2010 1 Election of Directors. For For Management 2 Approval and adoption of the amendment and restatement of the 2006 Equity Compensation Plan. For For Management 3 Ratification of KPMG LLP as auditors. For For Management Issuer: Atlas America, Inc. CUSIP: Ticker: ATLS Meeting Date: 2/16/2011 1 The proposal to adopt the agreement and plan of merger, dated as of November 8, 2010 and amended as of December 7, 2010, by and among Atlas Energy, Inc., Chevron Corporation and Arkhan Corporation, providing for the merger of Arkhan Corporation, an indirect wholly owned subsidiary of Chevron Corporation, with and into Atlas Energy, Inc. For For Management 2 The proposal to adjourn the special meeting to a later date or time, if necessary or appropriate, in the view of the Atlas Energy, Inc. Board of Directors, to solicit additonal proxies in favor of the proposal to adopt the merger agreement if there are insufficient votes at the time of such adjournment to adopt the merger agreement. For For Management Issuer: EchoStar Corporation, Class A CUSIP: Ticker: SATS Meeting Date: 5/3/2011 1 Election of Directors. For For Management 2 To ratify the appointment of KPMG, LLP as our independent registered public accounting firm for fiscal year ending December 31, 2011. For For Management 3 The advisory vote on executive compensation. For For Management 4 The advisory vote on the frequency of future advisory votes in executive compensation.3 yr chosen. For For Management 5 To transact such other business as may properly come before the annual meeting or any adjournment therof. For For Management Issuer: Boulder Growth & Income Fund, Inc. CUSIP: Ticker: BIF Meeting Date: 5/2/2011 1 Election of Directors. For For Management 2 To approve amendments to the Fund's charter that would permit the Fund's directors that are elected by holders of the Fund's preferred stock, at such time that the Fund's preferred stock is no longer outstanding, to continue to serve as Directors of the Fund for the remainder of his or her own term or until his or her successor is duly elected and qualified. For For Management 3 To approve the removal of the Fund's fundamental investment policy requiring the Fund to invest at least 25% of its total assets in real estate related companies. For For Management Issuer: Osteotech, Inc. CUSIP: Ticker: OSTE Meeting Date: 8/23/2010 1 Election of Directors. For Withhold Management 2 To ratify the appointment of BDO Seidman, LLP as the Company's independent registered public accounting firm for the year ending December 31, 2010. For Withhold Management Issuer: Osteotech, Inc. CUSIP: Ticker: OSTE Meeting Date: 8/23/2010 1 Election of Directors. Against For Shareholder 2 To ratify the appointment of BDO Seidman, LLP as the Company's independent registered public accounting firm for the year ending December 31, 2010. For Withhold Shareholder Issuer: Barnes & Noble, Inc. CUSIP: Ticker: BKS Meeting Date: 9/28/2010 1 Election of Directors. For For Management 2 Ratification of the appointment of BDO USA, LLP as the independent registered public accountants of the Company for the fiscal year ending April 30, 2011. For For Management 3 Yucaipa's proposal to amend the rights agreement. For For Management Issuer: OBA Financial Services, Inc. CUSIP: 67424G101 Ticker: OBAF Meeting Date: 11/18/2010 1 Election of Directors. For For Management 2 The ratification of the appointment of Parentebeard LLC as independent registered public accounting firm for the fiscal year ending June 30, 2011. For For Management Issuer: Barnes & Noble, Inc. CUSIP: Ticker: BKS Meeting Date: 11/17/2010 1 Resolution ratifying the adoption by the Board of Directors of the rights agreement, dated as of November 17, 2009, as amended February 17, 2010 and June 23, 2010, between the company and Mellon Investor Services LLC. For For Management Issuer: Dow Chemical Company CUSIP: Ticker: DOW Meeting Date: 5/12/2011 1 Election of Directors. For For Management 2 Ratification of the appointment of the independent registered public accounting firm. For For Management 3 Advisory vote on Executive Compensation. For For Management 4 Frequency of future Advisory votes on Executive Compensation.3 yr. chosen. For For Management 5 Proposal on shareholder action by written consent. Against Against Shareholder Issuer: BP PLC ADR CUSIP: Ticker: BP Meeting Date: 4/14/2011 1 To receive the Directors' annual report and accounts. For For Management 2 To approve the Directors' remuneration report. For For Management 3 Election of Directors. For For Management 4 To reappoint Ernst & Young LLP as auditors and authorize the board to fix their remuneration. For For Management 5 Special resolution: to give limited authority for the purchase of its own shares by the company. For For Management 6 To give limited authority to allot shares up to a specified amount. For For Management 7 Special resolution: To give authority to allot a limited number of shares for cash free of pre-emption rights. For For Management 8 Special resolution: To authorize the calling of general meetings (excluding annual general meetings) by notice of at least 14 clear days. For For Management 9 To give limited authority to make political donations and incur political expenditure. For For Management 10 To approve the renewal of the BP ShareMatch Plan. For For Management 11 To approve the renewal of the BP Sharesave UK Plan. For For Management Issuer: Pfizer, Inc. CUSIP: Ticker: PFE Meeting Date: 4/28/2011 1 Election of Directors. For For Management 2 Proposal to ratify the selection of KPMG LLP as independent registered public accounting firm for 2011. For For Management 3 Advisory vote on executive compensation. For For Management 4 Advisory vote on the frequency of future advisory votes on executive compensation.2 yr chosen. For For Management 5 Proposal regarding publication of political contributions. Against Against Shareholder 6 Proposal regarding public policy initiatives. Against Against Shareholder 7 Proposal regarding pharmaceutical price restraints. Against Against Shareholder 8 Proposal regarding action by written consent. Against Against Shareholder 9 Proposal regarding special shareholder meeting. Against Against Shareholder 10 Proposal regarding animal research. Against Against Shareholder Issuer: Republic Airways Holdings, Inc. CUSIP: Ticker: RJET Meeting Date: 6/2/2011 1 Election of Directors. For For Management 2 Advisory (non-binding) vote to approve named Executive Officer Compensation. For For Management 3 Advisory (non-binding) vote on the frequency of an advisory stockholder vote to approve named Executive Officer Compensation.1 yr chosen. For For Management 4 Ratification of the appointment of Deloitte & Touche LLP as the Company's independent registered public accountants. For For Management Issuer: Contango Oil & Gas Company CUSIP: 21075N204 Ticker: MCF Meeting Date: 12/1/2010 1 Election of Directors. For For Management 2 Ratification of the selection of Grant Thornton LLP as independent public accountants for the fiscal year ended June 30, 2011. For For Management Tilson Dividend Fund Item Proposals Mngmt Vote Adv Vote Sponsor Issuer: IDT Corporation Cl B CUSIP: Ticker: IDT Meeting Date: 4/4/2011 1 Amend & restate second restated Certificate of Incorporation to A) Effect a conversion and reclassification of each outstanding share of common stock into one share of Class B common stock; B) Eliminate common stock & provisions relating thereto; C) Provide for conversion of Class A common stock; D) Revise provision relating to dividends and distributions of cash and property. For For Management Issuer: Alleghany Corporation CUSIP: Ticker: Y Meeting Date: 4/29/2011 1 Election of Directors. For For Management 2 Ratification of KPMG LLP as Alleghany Corporation's independent registered public accounting firm for the year 2011. For For Management 3 Advisory vote to approve the executive compensation of Alleghany Corporation. For For Management 4 Advisory vote on the frequency of future stockholder advisory votes on executive compensation.1 yr chosen. For For Management Issuer: Safety Insurance Group, Inc. CUSIP: 78648T100 Ticker: SAFT Meeting Date: 5/20/2011 1 Election of Directors. For For Management 2 Ratification of the appointment of PriceWaterhouseCoopers LLP. For For Management 3 Approval of the material terms of the 2002 Management Omnibus Incentive Plan. For For Management 4 Approval of the material terms of the Annual Performance Incentive Plan. For For Management 5 Advisory vote on Executive Compensation. For For Management 6 Advisory vote on the frequency of future Advisory votes on Executive Compensation.3 yr chosen. For For Management Issuer: TransAtlantic Petroleum Ltd. CUSIP: G89982105 Ticker: TAT Meeting Date: 6/27/2011 1 Election of Directors. For For Management 2 To appoint KPMG LLP as the Company's independent registered public accounting firm and to authorize the Company's audit committee to determine their remuneration. For For Management 3 Advisory vote on Executive Compensation. For For Management 4 Advisory vote on the frequency of the Advisory vote on Executive Compensation. For For Management Issuer: Himax Technologies, Inc. CUSIP: 43289P106 Ticker: HIMX Meeting Date: 9/28/2010 1 To adopt the 2009 Audited accounts and financial reports. For For Management 2 To re-elect Mr. Jordan Wu and newly elected Mr. Te-Ren Lin as Directors of the Company. For For Management 3 To transact any other business properly brought before the meeting. For For Management SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant:Tilson Investment Trust By (Signature and Title): /s/ Whitney R. Tilson Whitney R. Tilson, Trustee, President and Principal Executive Officer Date: August 7, 2012
